UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York AMT-Free Municipal Bond Fund SEMIANNUAL REPORT May 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus New York AMT-Free Municipal Bond Fund, covering the six-month period from December 1, 2013, through May 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds generally stabilized over the past six months in the wake of previously heightened volatility, enabling them to post solidly positive total returns, on average, for the reporting period. Investors generally took the Federal Reserve Board’s gradual shift to a more moderately accommodative monetary policy in stride, investor demand rebounded while the supply of newly issued securities ebbed, and most states and municipalities saw improved credit conditions in the recovering U.S. economy. We remain cautiously optimistic regarding the municipal bond market’s prospects over the months ahead.We expect the domestic economy to continue to strengthen, which could support higher tax revenues for most states and municipalities.We also anticipate rising demand for a limited supply of securities as more income-oriented investors seek the tax advantages of municipal bonds. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 16, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2013, through May 31, 2014, as provided by Thomas Casey and David Belton, Portfolio Managers Fund and Market Performance Overview For the six-month period ended May 31, 2014, Dreyfus New York AMT-Free Municipal Bond Fund’s Class A shares produced a total return of 5.34%, Class C shares returned 5.00%, Class I shares returned 5.47%, and Class Y shares returned 5.54%. 1 In comparison, the Barclays Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within New York, achieved a total return of 5.63% for the same period. 2 The municipal bond market generally rallied over the reporting period when long-term interest rates moderated, investor demand rebounded, the supply of newly issued securities declined, and credit conditions improved.The fund produced mildly lower returns than its benchmark, mainly due to relative weakness among its higher quality holdings. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state, and New York city income taxes to the extent consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York state, and NewYork city personal income taxes.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years, but the fund may invest in individual securities of any maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Municipal Bonds Rebounded from Earlier Weakness In the wake of market declines stemming from the Federal Reserve Board’s plans to back away from its quantitative easing program, the reporting period witnessed a market recovery amid weaker-than-expected economic data due to unusually harsh winter weather. Municipal bond prices also were supported by favorable supply-and-demand dynamics when investor demand recovered and less refinancing activity produced a reduced supply of newly issued securities. The economic rebound resulted in better underlying credit conditions as tax revenues increased, enabling New York and many other states to achieve budget surpluses and replenish reserves. However, credit concerns lingered with regard to municipal bonds issued by Puerto Rico, which are exempt from federal and New York state taxes but lost value after media reports detailed the U.S. territory’s economic and fiscal challenges. High-Quality Bonds Undermined Relative Performance Although the fund participated substantially in the municipal bond market’s gains during the reporting period, its relative performance was hampered to a degree by its holdings of high-quality securities, which generally lagged their lower quality counterparts. More specifically, revenue bonds backed by essential municipal services, special tax districts, and transportation facilities weighed on results compared to the benchmark. The fund achieved better relative performance in other areas. The fund received especially positive contributions from BBB-rated revenue bonds backed by NewYork hospitals, airports, and the state’s settlement of litigation with U.S. tobacco companies. The fund further benefited from its interest-rate strategies, as a shift to a relatively long average duration helped support competitive levels of current income and enabled fuller participation in gains at the longer end of the market’s maturity spectrum. 4 Maintaining a Constructive Investment Posture We already have seen evidence of a stronger U.S. recovery in warmer spring weather, including a strengthening labor market and improved investor confidence. In addition, we believe that recently positive market trends have been driven, in part, by investors returning their focus to market and issuer fundamentals now that the Fed is tapering its quantitative easing program, which we expect to continue. Finally, we expect investor demand to intensify as investors seek to reinvest principal from maturing bonds in a limited number of newly issued tax-exempt securities. In light of currently favorable fundamental and technical market conditions, we have maintained the fund’s emphasis on longer term New York revenue bonds with strong income characteristics. We also have maintained a relatively long average duration in order to capture higher levels of current income and in anticipation of narrower yield differences along the market’s maturity spectrum. June 16, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and ClassY are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund from December 1, 2013 to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.71 $ 8.64 $ 3.38 $ 2.92 Ending value (after expenses) $ 1,053.40 $ 1,050.00 $ 1,054.70 $ 1,055.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.63 $ 8.50 $ 3.33 $ 2.87 Ending value (after expenses) $ 1,020.34 $ 1,016.50 $ 1,021.64 $ 1,022.09 † Expenses are equal to the fund’s annualized expense ratio of .92% for Class A, 1.69% for Class C, .66% for Class I and .57% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—99.4% Rate (%) Date Amount ($) Value ($) New York—94.1% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter’s Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,831,740 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,306,304 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,859,625 JPMorgan Chase Putters/Drivers Trust (Series 3803) Non-recourse (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b 4,581,920 JPMorgan Chase Putters/Drivers Trust (Series 4377) Non-recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.00 5/1/21 10,000,000 a,b 11,063,700 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,519,420 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 6/1/16 2,375,000 c 2,600,554 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/23 7,500,000 9,003,825 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 3,000,000 3,516,780 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/23 4,000,000 4,724,720 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,116,270 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,500,000 2,848,000 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 2,000,000 2,406,920 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/32 5,000,000 5,570,100 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 3,264,390 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 1,755,000 1,900,156 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/25 2,420,000 2,773,417 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 1,000,000 1,104,790 Nassau County Local Economic Assistance Corporation, Revenue (Winthrop-University Hospital Association Project) 5.00 7/1/42 1,000,000 1,043,180 New York City, GO 5.00 8/1/19 5,000,000 5,902,600 New York City, GO 5.00 8/1/21 730,000 769,741 New York City, GO 5.00 8/1/22 440,000 463,848 New York City, GO 5.25 9/1/25 1,000,000 1,161,680 New York City, GO 5.00 8/1/26 3,565,000 4,126,131 New York City, GO 5.00 8/1/28 4,000,000 4,602,240 New York City, GO 5.00 8/1/29 5,000,000 5,671,200 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO 5.00 10/1/32 730,000 825,469 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 5,062,741 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/15 3,465,000 c 3,647,501 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 6,031,450 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Prerefunded) 5.00 6/15/14 530,000 c 531,065 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,405,420 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,353,479 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,860,900 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 4,000,000 4,354,520 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,262,440 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,795,727 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,865,351 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/26 3,000,000 3,533,340 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 2,000,000 2,257,340 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 3,000,000 3,334,170 New York City Trust for Cultural Resources, Revenue (American Museum of Natural History) 5.00 7/1/32 4,210,000 4,872,486 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 3,000,000 3,247,050 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 2,000,000 2,200,800 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,020,750 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,999,938 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 2,465,000 c 2,491,228 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,003,910 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,455,000 6,810,412 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,684,175 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 2,458,704 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 4,909,185 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,613,520 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,295,840 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/23 1,350,000 1,598,279 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 2,000,000 2,233,340 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 2,584,712 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,265,020 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 2,148,160 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,848,250 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,601,600 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,854,889 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 2,174,560 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,561,155 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 2,000,000 2,355,200 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.00 7/1/18 5,250,000 c 6,327,615 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 4,517,481 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/43 2,500,000 2,741,700 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,753,625 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,192,580 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,276,860 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,768,925 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,502,440 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/19 5,500,000 6,076,290 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,000,000 3,643,590 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 2,025,570 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 1,430,000 1,748,304 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/30 2,000,000 2,256,380 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,007,650 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects—Second Resolution Bonds) 5.00 6/15/27 2,810,000 3,417,129 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects— Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,894,939 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects— Second Resolution Bonds) 5.00 6/15/30 2,255,000 2,679,008 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 5/15/30 2,000,000 2,340,420 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 915,000 976,058 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,128,130 New York State Thruway Authority, General Revenue 5.00 1/1/42 1,500,000 1,617,105 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,567,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,544,200 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,887,650 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,885,450 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,339,690 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 5,755,000 6,121,594 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,411,100 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 5.00 10/1/15 845,000 c 899,621 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,388,170 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,143,460 Onondaga Civic Development Corporation, Revenue (Saint Joseph’s Hospital Health Center Project) 5.13 7/1/31 1,750,000 1,795,168 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 1,955,000 2,300,898 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,145,760 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,669,800 Port Authority of New York and New Jersey (Consolidated Bonds, 179th Series) 5.00 12/1/25 2,000,000 2,419,000 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,245,280 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,456,620 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,498,266 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,131,580 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 4,264,000 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 c 2,462,380 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/25 1,250,000 1,487,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,874,569 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 2,000,000 2,293,640 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/31 3,265,000 3,722,100 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/38 1,000,000 1,108,600 Westchester County Health Care Corporation, Senior Lien Revenue 6.00 11/1/30 1,000,000 1,143,210 Westchester County Local Development Corporation, Revenue (Kendal on Hudson Project) 5.00 1/1/28 2,700,000 2,888,406 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 2,000,380 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 972,312 U.S. Related—5.3% Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 2,074,660 Guam, Hotel Occupancy Tax Revenue 5.25 11/1/18 1,100,000 1,236,972 Guam, Hotel Occupancy Tax Revenue 5.50 11/1/19 1,000,000 1,147,730 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,106,740 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 1,036,110 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 2,500,000 1,969,625 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 3,000,000 2,401,770 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Corp.) 5.00 7/1/28 2,000,000 1,964,220 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 797,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,027,125 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,174,800 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,736,225 Total Long-Term Municipal Investments (cost $366,118,138) The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investment—.1% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $500,000) 0.07 6/2/14 500,000 d Total Investments (cost $366,618,138) % Cash and Receivables (Net) .5 % Net Assets % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2014, these securities were valued at $15,645,620 or 4.0% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note—rate shown is the interest rate in effect at May 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 23.0 Industrial 1.4 Education 20.9 State/Territory 1.1 Special Tax 16.9 Asset-Backed .8 Health Care 11.3 Pollution Control .7 Utility-Water and Sewer 7.6 Housing .2 City 4.9 Other 3.0 Prerefunded 4.9 Utility-Electric 2.8 † Based on net assets. 18 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 366,618,138 387,819,527 Cash 9,355,925 Interest receivable 4,859,022 Receivable for shares of Beneficial Interest subscribed 303,525 Prepaid expenses 30,541 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 299,727 Payable for floating rate notes issued—Note 4 7,000,000 Payable for investment securities purchased 4,842,342 Payable for shares of Beneficial Interest redeemed 514,834 Interest and expense payable related to floating rate notes issued—Note 4 7,196 Accrued expenses 58,620 Net Assets ($) Composition of Net Assets ($): Paid-in capital 377,257,772 Accumulated undistributed investment income—net 35,997 Accumulated net realized gain (loss) on investments (8,849,337 ) Accumulated net unrealized appreciation (depreciation) on investments 21,201,389 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 349,487,227 19,466,832 20,690,748 1,014 Shares Outstanding 23,605,655 1,314,689 1,397,479 68.49 Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Six Months Ended May 31, 2014 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,036,302 Shareholder servicing costs—Note 3(c) 511,001 Distribution fees—Note 3(b) 71,837 Professional fees 50,176 Registration fees 30,629 Interest and expense related to floating rate notes issued—Note 4 20,356 Custodian fees—Note 3(c) 15,992 Prospectus and shareholders’ reports 13,353 Trustees’ fees and expenses—Note 3(d) 10,015 Loan commitment fees—Note 2 1,488 Miscellaneous 21,092 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (149 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (4,120,178 ) Net unrealized appreciation (depreciation) on investments 17,352,027 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Operations ($): Investment income—net 6,355,690 13,321,489 Net realized gain (loss) on investments (4,120,178 ) (542,805 ) Net unrealized appreciation (depreciation) on investments 17,352,027 (38,728,693 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (5,758,628 ) (11,780,703 ) Class C (251,087 ) (524,150 ) Class I (346,494 ) (976,121 ) Class Y (18 ) (15 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 20,380,106 48,081,277 Class C 1,482,997 8,691,017 Class I 12,099,443 19,826,226 Class Y — 1,000 Dividends reinvested: Class A 4,642,210 9,444,961 Class C 208,978 421,619 Class I 257,242 760,587 Cost of shares redeemed: Class A (31,414,516 ) (84,248,693 ) Class C (3,407,294 ) (7,783,890 ) Class I (14,467,666 ) (21,798,616 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 386,633,009 452,468,519 End of Period Undistributed investment income—net 35,997 36,534 22 Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Capital Share Transactions: Class A b Shares sold 1,408,687 3,202,895 Shares issued for dividends reinvested 320,494 638,356 Shares redeemed (2,188,832 ) (5,745,904 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C b Shares sold 102,327 575,282 Shares issued for dividends reinvested 14,428 28,516 Shares redeemed (237,338 ) (528,122 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 835,814 1,314,402 Shares issued for dividends reinvested 17,737 51,450 Shares redeemed (1,005,078 ) (1,489,579 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y Shares sold — a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended November 30, 2013, 29,976 Class C shares representing $458,140 were exchanged for 30,022 Class A shares. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2014 Year Ended November 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 14.29 15.60 14.62 14.35 14.28 12.93 Investment Operations: Investment income—net a .24 .46 .52 .55 .56 .58 Net realized and unrealized gain (loss) on investments .53 (1.31 ) .98 .27 .07 1.35 Total from Investment Operations .77 (.85 ) 1.50 .82 .63 1.93 Distributions: Dividends from investment income—net (.25 ) (.46 ) (.52 ) (.55 ) (.56 ) (.58 ) Net asset value, end of period 14.81 14.29 15.60 14.62 14.35 14.28 Total Return (%) b 5.34 c (5.52 ) 10.39 5.89 4.40 15.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .90 .91 .92 .92 1.02 Ratio of net expenses to average net assets .92 d .90 .91 .91 .85 .85 Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .00 e .00 e .00 e — Ratio of net investment income to average net assets 3.40 d 3.09 3.41 3.87 3.81 4.20 Portfolio Turnover Rate 7.81 c 12.95 9.96 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 349,487 343,975 405,161 352,610 367,649 135,626 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 24 Six Months Ended May 31, 2014 Year Ended November 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 14.30 15.60 14.62 14.35 14.28 12.93 Investment Operations: Investment income—net a .19 .35 .40 .44 .45 .47 Net realized and unrealized gain (loss) on investments .51 (1.31 ) .98 .27 .07 1.35 Total from Investment Operations .70 (.96 ) 1.38 .71 .52 1.82 Distributions: Dividends from investment income—net (.19 ) (.34 ) (.40 ) (.44 ) (.45 ) (.47 ) Net asset value, end of period 14.81 14.30 15.60 14.62 14.35 14.28 Total Return (%) b 5.00 c (6.24 ) 9.55 5.09 3.62 14.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.67 1.68 1.68 1.68 1.77 Ratio of net expenses to average net assets 1.69 d 1.67 1.68 1.66 1.60 1.60 Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .00 e .00 e .00 e — Ratio of net investment income to average net assets 2.62 d 2.32 2.61 3.11 3.07 3.43 Portfolio Turnover Rate 7.81 c 12.95 9.96 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 19,467 20,517 21,214 13,260 14,110 13,031 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2014 Year Ended November 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 14.29 15.60 14.62 14.35 14.28 12.29 Investment Operations: Investment income—net b .26 .50 .53 .57 .58 .47 Net realized and unrealized gain (loss) on investments .52 (1.31 ) 1.00 .28 .07 2.09 Total from Investment Operations .78 (.81 ) 1.53 .85 .65 2.56 Distributions: Dividends from investment income—net (.26 ) (.50 ) (.55 ) (.58 ) (.58 ) (.57 ) Net asset value, end of period 14.81 14.29 15.60 14.62 14.35 14.28 Total Return (%) 5.47 c (5.28 ) 10.65 6.13 4.58 21.06 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .66 d .64 .68 .68 .67 .86 d Ratio of net expenses to average net assets .66 d .64 .68 .68 .67 .75 d Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .00 e .00 e .00 e — Ratio of net investment income to average net assets 3.61 d 3.34 3.55 4.08 3.97 4.11 d Portfolio Turnover Rate 7.81 c 12.95 9.96 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 20,691 22,139 26,094 4,068 6,553 1,297 a From December 15, 2008 (commencement of initial offering) to November 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 26 Six Months Ended May 31, 2014 Period Ended Class Y Shares (Unaudited) November 30, 2013 a Per Share Data ($): Net asset value, beginning of period 14.30 14.60 Investment Operations: Investment income—net b .27 .23 Net realized and unrealized gain (loss) on investments .50 (.31 ) Total from Investment Operations .77 (.08 ) Distributions: Dividends from investment income—net (.26 ) (.22 ) Net asset value, end of period 14.81 14.30 Total Return (%) c 5.54 (.62 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .57 .55 Ratio of net expenses to average net assets d .57 .55 Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 Ratio of net investment income to average net assets d 3.68 3.79 Portfolio Turnover Rate 7.81 c 12.95 Net Assets, end of period ($ x 1,000) 1 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Bond Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and ClassY. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 28 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or 30 comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 387,819,527 — Liabilities ($) Floating Rate Notes †† — (7,000,000 ) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At May 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were 32 under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $4,748,353 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2013. If not applied, $1,821,970 of the carryover expires in fiscal year 2016, $1,480,006 expires in fiscal year 2017 and $487,305 expires in fiscal year 2019.The fund has $290,713 of post-enactment short-term capital losses and $668,359 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2013 was as follows: tax-exempt income $13,280,989. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2014, the fund did not borrow under the Facilities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended May 31, 2014, the Distributor retained $3,486 from commissions earned on sales of the fund’s Class A shares and $124 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2014, Class C shares were charged $71,837 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2014, Class A and Class C shares were charged $423,099 and $23,946, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer 34 agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2014, the fund was charged $41,093 for transfer agency services and $1,679 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $149. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2014, the fund was charged $15,992 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement which compensatesThe Bank of NewYork Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended May 31, 2014, the fund was charged $1,184 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended May 31, 2014, the fund was charged $4,622 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $181,201, Distribution Plan fees $12,412, Shareholder Services Plan fees $77,816, custodian fees $12,000, Chief Compliance Officer fees $1,472 and transfer agency fees $14,826. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2014, amounted to $28,996,736 and $41,418,153, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).TheTrust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the Trust, after payment of interest on the other securities and various expenses of the Trust.An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. 36 When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates.When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in theTrust.A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”).When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall.As a result, the fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended May 31, 2014 was approximately $7,000,000, with a related weighted average annualized interest rate of .58%. At May 31, 2014, accumulated net unrealized appreciation on investments was $21,201,389, consisting of $24,266,666 gross unrealized appreciation and $3,065,277 gross unrealized depreciation. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J.
